Title: From Benjamin Franklin to William Parsons, 22 February 1757
From: Franklin, Benjamin
To: Parsons, William


Dear Friend
Philada. Feb. 22. 1757
I thank you for the Intelligence from Fort Allen, relating to the Indians.

The Commissioners have not yet settled your Account, but I will press them to do it immediately.
I have not yet heard from Mr. Stephenson but will write to him once more.
And now, my dear old Friend, I am to take Leave of you, being order’d home to England by the Assembly, to obtain some final Settlement of the Points that have occasioned so many unhappy Disputes. I assure you I go with the sincerest Desire of procuring Peace, and therein I know I shall have your Prayers for my Success. God bless you, and grant that at my Return I may find you well and happy. I am, as ever, Dear Friend, Yours affectionately
B Franklin
William Parsons Esqr

 Endorsed: Feb: 1757 Mr. Franklin’s Farewell Letter, mentioning his Acct. not being settled by the Comrs.
